Citation Nr: 0111335	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  98-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
right ankle, right hip, and right foot as secondary to 
service-connected residuals of a gunshot wound (GSW) of the 
right calf, Muscle Group XI, with retained foreign body.

2.  Entitlement to an increased rating for residuals of a GSW 
of the right calf, Muscle Group XI, with retained foreign 
body, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1967, and from January 1969 to March 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to the benefits sought.  
It was previously before the Board in July 1999, at which 
time it was remanded for additional development.  The 
requested development has been completed and the case has now 
been returned for further appellate review.  

A hearing was conducted before a VA local hearing officer at 
the RO in January 1998.  The veteran was subsequently 
afforded a hearing before the undersigned member of the Board 
at RO in May 1999.


FINDINGS OF FACT

1.  On recent VA examination in January 2000 no disabilities 
were discerned concerning the veteran's right ankle, hip, or 
foot.  

2.  Residuals of a GSW to the right calf with injury to 
muscle group XI are manifested by well-healed nontender 
scars, full range of right ankle motion, and are productive 
of no more than moderately severe muscle injury.  



CONCLUSIONS OF LAW

1.  A right ankle, hip, or foot disability is not proximately 
due to the veteran's service-connected residuals of a GSW of 
the right calf, Muscle Group XI, with retained foreign body.  
38 U.S.C.A. § 1110, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.310 (2000).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a GSW of the right calf, Muscle Group XI, with 
retained foreign body are not met.  38 U.S.C.A. § 1155, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107) (West 1991 & Supp. 2000); 
38 C.F.R. 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.55, 4.56, 
4.73, 4.118, Diagnostic Code 5311 (effective prior to and on 
July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran claims that he has disorders of the right ankle, 
hip, and foot as a result of, or secondary to, his service-
connected right calf gunshot (GSW) wound residuals.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to service 
connection on a secondary basis when it is shown that the 
claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995).  The Court stated that, pursuant to 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  Additionally, the Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992). 

On November 9, 2000, the President of the United States 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000."  See Pub. L. No.106-475, 114 Stat. 2096.  The Act 
reaffirms and clarifies the duty of the Secretary VA 
benefits.  It eliminates the previous requirement that a 
claim be well-grounded before VA's duty to assist arises.  
The Act requires the Secretary to make reasonable efforts to 
assist a claimant in obtaining evidence to substantiate his 
or her claim unless it is clear that no reasonable 
possibility exists that the Secretary's assistance would aid 
in substantiating the claim. .  In this regard, the Board 
remanded the case to the RO in July 1999, in part, to obtain 
relevant VA and private medical records of treatment received 
by the veteran for the disabilities at issue. The RO made 
reasonable efforts to obtain relevant records identified by 
the veteran.  In addition, the veteran was provided a VA 
examination regarding the disabilities at issue.  He was also 
provided the opportunity to present testimony at a hearing on 
appeal before the undersigned member of the Board and before 
a hearing officer at the RO.  Transcripts of the hearings 
have been associated with the claims folder.  Moreover, by 
virtue of the Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the evidence necessary to substantiate the claims at 
issue.  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Board finds that this new standard is more 
favorable to the veteran and therefore will address the issue 
on appeal on this basis.  

Service connection is in effect for residuals of a GSW of the 
right calf, Muscle Group XI, with retained foreign body, 
evaluated as 20 percent disabling.

A review of the veteran's service medical records, including 
the report of his January 1972 service separation 
examination, does not reveal findings of either complaints 
of, or treatment for, right ankle, hip, or foot conditions.  
The first postservice evidence of complaints concerning these 
asserted disorders is noted as part of a VA examination 
report dated in December 1996, where it was noted that the 
veteran complained of experiencing difficulty with his right 
knee, hip, and ankle which he claimed to may have been 
attributable to his service-connected right calf injury.  
This is many years after service.  

Review of a February 1997 VA examination report shows that, 
following examination of the veteran's right ankle, knee, and 
hip, the examining physician indicated that there was no 
objective signs of impairment of these joints.  X-rays were 
ordered, but a report of X-ray findings do not appear to have 
been associated with the record.  

As part of his VA Form 9, Appeal to Board of Veterans' 
Appeals, dated in January 1998, the veteran is shown to have 
asserted that, in essence, the residuals of his service-
connected gunshot wound in his right leg had put pressure on 
his right "ankle, knee, hip (not foot)."  

In the course of a hearing conducted by a VA local hearing 
officer in January 1998 the veteran testified that he had 
right leg pain and weakness.  He added that he was being 
treated at the VA hospital in North Little Rock, Arkansas.  
He also mentioned that he was scheduled to undergo myelogram 
neurologic testing on February 13, 1998.  The hearing officer 
indicated that these medical records would be sought.  

Numerous VA treatment records, dated from 1993 to 1999, were 
received in February 1998 and have been associated with the 
claims folder.  A Medical Certificate dated in September 1993 
shows that the veteran complained of right leg pain for one 
year.  X-rays were noted to show old healed fracture of the 
midline fibula shaft, with few metallic fragments.  
Complaints of right leg pain are also shown as part of 
Medical Certificates dated in October 1994, June 1995, and 
June 1996.  A Consultation Sheet, dated in February 1995, 
shows that fascial defect of the right leg with pain, 
possibly related to peroneal muscle scarring, was diagnosed.  
A progress note dated in February 1997 shows that the veteran 
complained of right hip, ankle, and knee pain.  Possible 
arthritis of the right hip and ankle was diagnosed.  Also of 
record is the report of the above-mentioned February 13, 
1998, myelogram examination.  A history of low back pain as 
well as the incurrence of a back injury in the spring of 1997 
was noted.  The diagnosis was anterior impingement of the 
thecal at L1-L2, L2-L3, and L3-L4 levels.  No evidence of 
neural foraminal impingement was found.  Other records dated 
in 1998 show that the veteran was treated for back problems.  
In addition, neurosurgery progress reports, dated in July 
1998 and January 1999, show diagnoses of degenerative joint 
disease with vacuum disc at L5-S1 and chronic low back pain, 
respectively.  

As noted above, the veteran provided testimony before the 
undersigned member of the Board in May 1999.  Regarding his 
claim for secondary service connection, he stated that he had 
a constant dull pain in his right hip which became worse with 
weather changes.  The veteran added that he took Ibuprofen 
for pain relief and that his condition prevented him from 
working a full day in his capacity as a self-employed drywall 
hanger.  He also indicated that he suffered from right ankle 
instability.  The veteran also testified that he was 
receiving ongoing VA treatment for his service-connected 
disability, and specifically noted that he was last seen by a 
neurologist in January 1999 who informed him that there was 
no need to perform surgery.  The veteran indicated that while 
he had discussed with his physicians his problems associated 
with his right ankle, foot, and hip, an opinion as to a 
possible relationship between these disorders and his 
service-connected GSW residuals had not been supplied by a 
physician.  

The veteran was recently examined for VA purposes in January 
2000, pursuant to a remand by the Board in July 1999.  Review 
of the examination report shows that the veteran reported 
beginning to have pain in his right ankle four years after he 
had pain in his service-connected right calf.  The veteran 
also informed the examiner that he may have incurred a back 
injury in 1997.  He described the pain as being at a level of 
5 out of 10, and that the pain occurred along the outside of 
the thigh from the right hip, going below his knee and 
stopping at his ankle.  Diagnoses concerning the right ankle, 
hip, and foot were not contained in the report.  To this, the 
Board notes that the examiner indicated that, based on 
examination findings, the veteran's subjective complaints of 
the right lower extremity were more related to his back 
condition.  It was added by the examiner that the veteran's 
symptoms coincided with the course of the sciatic nerve, to 
which the nerve roots contribute.  The examiner added that, 
taken separately, he was unable to ascertain discernable 
disability in the right hip, ankle, or foot.  

Review of X-ray findings, also dated in January 2000, shows 
that examination of the bilateral hips, right foot, and right 
ankle, were all noted to be normal.  

An addendum report, filed by the same VA physician who 
conducted the January 2000 examination, is also of record.  
Review of this addendum report shows that physical 
examination was repeated, and no additional findings were 
discovered.  The physician stated that the original diagnoses 
of January 2000 were the same.  Of significance, the VA 
physician opined that no discernable disabilities of the 
right hip, ankle, or foot were shown to be manifested.  He 
added that the residuals of the GSW of the right calf muscle 
was not accountable for the symptoms reported by the veteran 
concerning his right ankle, hip, or foot.

By means of a VA Form 21-4138, Statement in Support of Claim, 
dated in June 2000, the veteran asserted that his ability to 
work was decreased at least 50 percent, and, at most 70 
percent, because of disabilities of the right ankle, hip, and 
foot.  

To summarize, the statements provided by the veteran in the 
course of this appeal are considered competent evidence when 
describing the symptoms regarding his claimed disorders of 
the right hip, ankle, and foot.  However, a lay person is not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause.  See Espiritu, supra, 
at 494.

Based upon the evidence of record, the Board finds that 
competent evidence has not been submitted demonstrating a 
diagnosis of either a diagnosis of a right ankle, hip, or 
foot disorder.  The only evidence of such is the veteran's 
own opinion which is not competent to establish a medical 
nexus.  Grottveit, supra, at 93; Espiritu, supra, at 494.  In 
the absence of diagnoses of the claimed conditions, the Board 
finds that there is no reasonable possibility that further 
development would aid in substantiating the claim.   See 
Veterans Claims Assistance Act of 2000, supra.  For this 
reason, service connection for disabilities of the right 
ankle, right hip, and right foot as secondary to service-
connected residuals of a GSW of the right calf, Muscle Group 
XI, with retained foreign body is not in order.  38 C.F.R. 
§ 3.310, Allen, supra.  

Accordingly, no remand is necessary for a VA examination, and 
entitlement to service connection for the issue on appeal is 
not warranted, as there is no evidence in the record to 
establish service incurrence.  Specifically, the veteran has 
not brought forth competent evidence of current diagnoses of 
either a right ankle, hip, or foot disorder.  See Brammer, 
supra.  In the absence of proof of present disability there 
can be no valid claim.

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would serve to 
establish this service connection claim.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps, supra, at 344.


Increased Rating

The veteran essentially claims that he should be entitled to 
a disability rating for his service-connected GSW residuals 
of the right calf, muscle group XI, in excess to which is 
currently assigned.  Specifically, as shown as part of his VA 
Form 9, dated in January 1998, the veteran claims that the 
retained foreign body causes him to experience considerable 
right leg weakness and places a hardship on his ability to 
work.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2000), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2000).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (2000).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. 4.40 and 4.45 (2000) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).  However, 
any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2000). 

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. 4.40 (2000).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. 4.45 (2000).

The Board initially points out that the veteran filed his 
claim for increase in November 1996.  Subsequently, various 
amendments were made to the sections of VA's Schedule for 
Rating Disabilities (Rating Schedule) pertaining to muscle 
injuries (July 3, 1997).  In this case, as the Board noted in 
July 1999, the veteran was only informed of the "new" 
version of the regulations in the December 1997 statement of 
the case.  Notwithstanding, he has not been prejudiced 
thereby as the applicable regulations, both "old" and 
"new," mandate that his through and through injury with 
muscle damage be evaluated as no less than a moderate injury.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A review of the history of the veteran's disability shows 
that he was originally granted service connection for GSW 
residuals of the right calf, characterized as "[g]unshot 
wound muscle group XI right with retained foreign body," in 
a rating decision dated in September 1986.  The disability 
was evaluated as 20 percent disabling, based on service 
medical records and the report of a July 1986 VA examination.  
The 20 percent rating assigned in September 1986, pursuant to 
Diagnostic Code 5311 of the Rating Schedule, has remained in 
effect since that time.  

A review of the service medical records includes a Medical 
Condition - Physical Profile Record, dated in December 1969, 
which notes a diagnosis of gunshot wound of the right calf.  
Additionally, a Report of Medical History, completed by the 
veteran in January 1972, shows that he claimed to have been 
treated following incurring a shot wound in the leg while in 
Vietnam.  

Review of the July 1986 VA examination report shows that the 
veteran claimed to have incurred a through-and-through 
gunshot wound to the calf in Vietnam, as a result of which 
his fibula was fractured.  He added that he was operated on 
at which time the wound was debrided and some bone fragments 
were apparently removed.  The veteran complained of a 
constant dull pain in the right calf, especially following 
working all day.  X-rays of the right tibia and fibula showed 
residuals of previous trauma and two or three tiny metallic 
densities.  Examination revealed a 4 inch lateral scar on the 
right calf and a 4 inch posterior scar, part of which both 
were described as surgical and part as bullet puncture and 
exit wound.  Good calf function was noted.  The scars were 
noted not to be disfiguring and to be well-healed.  Full 
range of motion of the knee and ankle was also documented.  
The diagnosis was old gunshot wound to the right calf with 
mild residuals.  

The veteran's service-connected residuals of a GSW to the 
right calf with injury to muscle group XI and metallic 
foreign bodies, as noted above, have been evaluated as 20 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5311.  Under both the "old" and "new" criteria, Diagnostic 
Code 5311 pertains to Muscle Group XI, and the involvement of 
muscles which includes the peroneus longus, whose function is 
noted as stabilization of the arch, as well as propulsion and 
plantar function of the foot, and flexion of the toes, and 
flexion of the knee.  The disability ratings for slight, 
moderate, moderately severe, and severe Muscle Group XI 
disabilities are noncompensable, 10, 20, and 30 respectively.  
38 C.F.R. § 4.73, Diagnostic Code 5311.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound include the following:  relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c), as in effect prior to July 3, 1997.

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high-
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area.  Adaptive contraction of an 
opposing group of muscles, if present, indicates severity, as 
does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  38 C.F.R. § 4.56(d), as in 
effect prior to July 3, 1997.

The Rating Schedule, as indicated above, has been revised, 
effective July 3, 1997.  See 62 Fed. Reg. 30235 (June 3, 
1997).  Under the new rating criteria, objective findings of 
a moderately severe disability include the following:  
entrance and (if present) exit scars which indicate the track 
of a missile through one or more muscle groups; indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles in comparison to the sound 
side; and tests of strength and endurance in comparison to 
the sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56, effective July 3, 1997.

Furthermore, objective findings of a severe disability 
include the following:  ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

Additionally, it is noted that a 10 percent evaluation is 
warranted for a superficial, tender and painful scar on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2000).  Other scars may be rated based on the 
limitation of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2000).

The Court has held that where a Diagnostic Code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000), with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  The Diagnostic Codes under which the instant 
disability is rated (both old and new) are not predicated on 
range of motion alone.  Moreover, the Court has held that 
even when the Board erred in failing to consider function 
loss due to pain, if it did so when the current rating was 
the maximum rating available for limitation of motion, remand 
was not appropriate.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  For reasons set forth below, however, even assuming 
that the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
applicable, it could not change the outcome in this matter.

The postservice evidence of record, in addition to the above-
discussed July 1986 VA examination report, includes VA 
medical treatment records and examination reports, as well as 
hearing testimony (RO and Board) transcripts.  

Review of a December 1996 VA examination report shows that 
the veteran complained of increased right leg weakness, and 
that following walking approximately two blocks his leg 
"gives out."  He added that he was able to work 5 to 7 
hours a day before needing to rest.  The veteran denied any 
evidence of symptoms such as infection, redness, swelling, or 
increased pain and heat about the leg.  Examination revealed 
the veteran to be ambulatory without any noticeable limp.  
Normal pedal pulses were reported following lower extremity 
examination.  Normal range of motion of the knees and ankles 
was also reported.  The circumference of both calves were 
noted to be identical (33 centimeters), and a well-healed 
scar on the posterior aspect of the right calf was noted to 
be well-healed.  Good muscle strength about the ankle and 
knee related to muscle group 11 was also reported.  No 
significant loss of muscle mass was noted, although a slight 
depression, probably due to loss of subcutaneous fat 
immediately beneath the scar was documented.  The diagnosis 
was gunshot wound posterior right calf muscle (muscle group 
11), well-healed with history of retained foreign body.  The 
report of X-ray examination taken in conjunction with the 
examination included a diagnosis of old healed fracture of 
the fibula and tiny metallic foreign bodies.  

The veteran was also examined by a VA physician in February 
1997.  Review of the examination report shows that 
examination revealed the right lower extremity to have 
symmetrical measurements as far as the thigh and calf size 
were concerned.  Normal range of motion of the ankle was 
reported, with the veteran complaining of pain on 
dorsiflexion.  Peripheral pulses were shown to be normal.  
The scar was noted to be unchanged from examination in 
December 1996, and not tender.  No significant weakness was 
noted to be present by the examiner nor was any significant 
muscle loss in the vicinity of the scar discerned.  The 
examiner noted that no objective sign of right ankle or knee 
impairment was shown to be manifested.  

June 1997 records indicate that the veteran had a four month 
history of low back pain.  The pain radiated down the right 
thigh.  The veteran had complaints of numbness and tingling 
below the knee, and right lower extremity numbness.

At a hearing before a local hearing officer in January 1998 
the veteran testified that he had right leg stiffness in the 
morning, which, while it would loosen up throughout the day, 
would get weaker as the day progressed.  He reported 
experiencing swelling in the wound area.  The veteran also 
described a continuous aching in the area of the calf wound 
as well as in his ankle.  He reported being treated at a VA 
medical facility.  

July 1998 VA records show that the veteran was treated for 
complaints of low back pain since hanging sheetrock one year 
previously.  The pain radiated down the lateral right lower 
extremity into the calf, with occasional tingling.  The 
veteran had increased weakness of the right lower extremity.  
His pain was worse on exertion.  On examination, the 
veteran's strength was 5/5 in the lower extremities.  He had 
good heel to toe and straight line walking, with a normal 
gait.  

In the course of a May 1999 hearing before the undersigned 
member of the Board, the veteran's representative noted that 
it was the contention of the veteran that the nature of the 
service-connected injury to muscle group XI in accordance 
with 38 C.F.R. § 4.73 which affects propulsion and plantar 
flexion of the foot was "severe."  The veteran indicated 
that he was in constant pain and also sometimes experienced 
problems with balance because of ankle instability.  The 
veteran added that he took Ibuprofen for pain relief and that 
his condition prevented him from working a full day in his 
capacity as a self-employed drywall hanger.

Review of the evidentiary record also shows that the veteran 
was recently examined for VA purposes in January 2000.  
Review of the examination report shows that the veteran 
reported that he currently only worked part-time because of 
restrictions placed upon him as a result of right lower leg 
symptomatology.  The veteran reported having pain in the area 
of the gastrocnemius soleus area of the right calf.  He 
described the pain as being at a level of 5 out of 10 and 
occurring along the outside of the thigh from the right hip, 
going below his knee, and stopping at his ankle.  

Examination showed a posteromedial scar in the right calf 
which was noted to be slightly widened, with no sensory 
disturbance noted in the region of the scar.  Right ankle 
range of motion was described as complete, and neither 
inversion nor eversion impairment was noted.  The calves were 
noted to be measured as 13 1/4 inches bilaterally.  The right 
foot was noted to show a slight clawing tendency of the toes 
2 through 4, as compared to the left foot; complete toe range 
of motion was reported.  Full length X-rays of the veteran's 
right leg were reported to show a distortion of the contour 
of the fibula at the junction of the middle and proximal one-
third.  The bone was noted to have healed.  The presence of 
small metal fragments, ranging in size from 1 to 2 
millimeters, in the posterolateral soft tissues, was noted.  
The diagnoses were, in applicable part to this issue, gunshot 
wound, right leg, involving muscle group XI, with retained 
metallic fragments; and healed fractured fibula due to the 
gunshot wound, in good alignment.  The examiner further 
reported that the veteran complained of pain on the extremes 
of ankle range of motion testing and that no gross deformity, 
aside from dimpling of soft tissue and scaring, particularly 
in the wound of entry laterally, was noted.  Neither 
excessive fatigability nor incoordination was reported.  In 
addition, weakened movement was not reported.  The examiner 
also mentioned that no demonstrable functional limitations 
relative to the effects of the gunshot wound were noted on 
examination.  Of significance, the examiner opined that, 
based on the soft tissue, manual muscle gradation, and 
history, the veteran's right calf disorder did not impair him 
as far as ordinary activity, employment procurement, or 
employment maintenance.  The examiner also opined that, based 
on examination findings, that the veteran's subjective 
complaints of the right lower extremity were more related to 
his back condition.  

An addendum report, filed by the same VA physician who 
conducted the January 2000 examination, has also been 
associated with the record.  Review of this addendum report 
shows that physical examination was repeated, and no 
additional findings were discovered.  It was noted that the 
veteran continued to work on a part-time basis doing dry wall 
work.  The physician stated that the original diagnoses of 
January 2000 were the same.  

In this case, the record discloses that the veteran is 
currently in receipt of a 20 percent rating for the residuals 
of the GSW of the right calf under Diagnostic Code 5311, in 
contemplation of a moderately severe injury.  As such, the 
Board has considered whether an even higher disability rating 
of 30 percent for a "severe" injury is warranted in this 
case.  However, the Board notes there is no evidence of any 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Recent VA examination has 
consistently revealed his scars associated with the right 
calf GSW wound residuals to be well healed and nontender.  
Furthermore there is also no evidence indicating any loss of 
deep fascia or muscle substance, and no evidence indicating 
that the muscles swell and harden abnormally upon 
contraction.  Additionally, there is no X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma; no indication of adhesion of his scars 
to one of the long bones; and no evidence of diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  Physical examination has also been 
negative for any evidence of visible or measurable atrophy.  
In addition, on VA examination accomplished in January 2000 
the examiner opined that the veteran did not demonstrate 
excessive fatigability or incoordination and that no 
demonstrable functional limitations were observed relative to 
the effects of the GSW residuals.  Therefore, for these 
reasons, the Board finds that the preponderance of the 
competent and probative evidence is against a higher rating 
of 30 percent under Diagnostic Code 5311 (effective prior to 
and on July 3, 1997) for the veteran's service- connected 
residuals of a GSW to the right calf.  See also 38 C.F.R. 
§ 4.56 (effective prior to and on July 3, 1997).  

As noted above, the medical evidence of record has revealed 
the presence of two scars on the veteran's right calf as a 
result of his service-connected GSW injury.  Therefore, the 
Board has considered whether separate disability ratings are 
warranted pursuant to Diagnostic Codes 7803, 7804, or 7805.  
See Esteban v. Brown, 6 Vet. App. 254, at 262 (1994).  
However, recent VA physical examination has revealed the 
veteran's scars to be both nontender and well-healed.  
Additionally, the veteran's January and February 2000 VA 
examinations were negative for any evidence of swelling, 
ulceration, or depression.  The Board believes these findings 
to be consistent with the veteran's earlier July 1986 VA 
examination, in which the VA examiner found the veteran's 
calf scars to be "not disfiguring" and "well healed."  
Furthermore, the Board notes that these reports are each 
negative for any indication that the veteran experiences 
functional loss attributable to his residuals scars.  
Therefore, the Board finds that the preponderance of the 
evidence is against the assignment of a separate disability 
rating for the veteran's calf scars pursuant to 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2000).

In an effort to afford the veteran the highest disability 
rating possible, the Board has also considered whether a 
separate disability rating is warranted under the Diagnostic 
Codes pertaining to limitation of motion in the knee or 
ankle.  See 38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261, 
5271 (2000).  However, after reviewing the record, the Board 
finds the most probative evidence in this regard to be the 
report of the veteran's January 2000 VA examination.  After 
conducting a thorough examination, the VA examiner reported 
right knee range of motion of 0 to 135 degrees; and concluded 
that the veteran possessed "complete" range of motion as to 
his right ankle, and that neither inversion nor eversion was 
impaired.  Therefore, the Board finds that the preponderance 
of the evidence is against an increased rating based upon 
limitation of motion in either the right knee or ankle.

The Board also wishes to note that it is cognizant that the 
Court, in DeLuca, supra, held that where evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  The 
Court has held that where an evaluation is not predicated on 
a limited range of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson, supra, at 11 (1996).  As noted above, VA physical 
examination has failed to reveal any evidence of limitation 
of motion in the veteran's right lower extremity, and his 20 
percent disability rating has not been predicated on any such 
limitation.  Thus, there is no basis for an increased 
evaluation based on the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000).

In summary, and for the reasons and bases stated above, the 
Board finds that the competent and probative evidence of 
record does not support finding that a rating in excess of 20 
percent is warranted under Diagnostic Code 5311 for the 
veteran's service-connected residuals of a GSW of the right 
calf, Muscle Group XI, with retained foreign body.


ORDER

Service connection for disabilities of the right ankle, right 
hip, and right foot as secondary to service-connected 
residuals of a gunshot wound (GSW) of the right calf, Muscle 
Group XI, with retained foreign body is denied.

Entitlement to an increased rating for residuals of a GSW of 
the right calf, Muscle Group XI, with retained foreign body 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

